

117 S2111 IS: Audio-Only Telehealth for Emergencies Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2111IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for the waiver of certain telehealth requirements to permit reimbursement for audio-only telehealth services under the Medicare program during emergency declarations.1.Short titleThis Act may be cited as the Audio-Only Telehealth for Emergencies Act.2.Waiver of certain telehealth requirements to permit reimbursement for audio-only telehealth services under the Medicare program during emergency declarationsSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (1), by striking paragraph (8) and inserting paragraphs (8) and (9); and(2)by adding at the end the following new paragraph:(9)Reimbursement for audio-only telehealth services during emergency declarations(A)In generalWith respect to telehealth services furnished on or after the date of enactment of this paragraph, the Secretary shall waive the requirements of paragraph (1) and section 410.78(a)(3) of title 42, Code of Federal Regulations (or any successor regulation), relating to the use of interactive telecommunications systems to furnish telehealth services, to the extent such provisions require the use of video technology, to allow for the furnishing of telehealth services using audio-only technology, as determined appropriate by the Secretary, with respect to such services furnished in any geographical area in which, and any period during which, there exists—(i)an emergency or disaster declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act; or(ii)a public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act.(B)Payment parityThe Secretary shall provide that any telehealth service furnished using audio-only technology pursuant to a waiver under subparagraph (A) is reimbursed at the same rate at which the service would be reimbursed if furnished in person..